Case: 19-50066      Document: 00515580929           Page: 1   Date Filed: 09/28/2020




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    September 28, 2020
                                   No. 19-50066                        Lyle W. Cayce
                                 Summary Calendar                           Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                        versus

   Angela Michelle Williams,

                                                          Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:18-CR-37-1


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          A jury convicted Angela Michelle Williams of possession with intent
   to distribute crack cocaine and distribution of cocaine. Law enforcement
   officials discovered crack cocaine on Williams’s person during a strip search
   after she was arrested for traffic violations.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-50066      Document: 00515580929            Page: 2    Date Filed: 09/28/2020




                                      No. 19-50066


          Williams appeals her convictions, arguing that the district court erred
   by denying her first motion to suppress, her motion for reconsideration, and
   her second motion to suppress. She argues that the evidence of drugs found
   on her person during her post-arrest strip search should have been
   suppressed because there was not cause to stop her, detain her, or take her to
   the jail to be strip searched. She further argues that the evidence does not
   support her conviction of distribution of cocaine because the government’s
   witnesses were not credible and she cannot be identified in the video
   evidence, taken by a cooperating witness, of a controlled drug buy.
          In reviewing the denial of a motion to suppress, we review for clear
   error the district court’s factual findings, and we review de novo a traffic
   stop’s constitutionality, including whether reasonable suspicion existed to
   initiate the stop. See United States v. Cervantes, 797 F.3d 326, 328 (5th Cir.
   2015). When “a district court’s denial of a suppression motion is based on
   live oral testimony, the clearly erroneous standard is particularly strong
   because the judge had the opportunity to observe the demeanor of the
   witnesses.” United States v. Gibbs, 421 F.3d 352, 357 (5th Cir. 2005).
          In this case, Detective Sedillo testified at the suppression hearing that
   he saw Williams drift between two lanes and change lanes without signaling,
   and that he relayed those observations to Officers Rodriguez and Gonzalez,
   who conducted the traffic stop. Accordingly, the initial stop was justified
   under the doctrine of collective knowledge. See United States v. Ibarra-
   Sanchez, 199 F.3d 753, 759-60 (5th Cir. 1999); accord United States v. Molinero
   Puente, 778 F. App’x 311, 312 (5th Cir. 2019) (affirming denial of motion to
   suppress based on arrest for traffic violations observed by one officer and
   communicated to another arresting officer). This collective knowledge also
   justifies arresting Williams for the traffic offenses. See Atwater v. City of Lago
   Vista, 532 U.S. 318, 354 (2001).




                                           2
Case: 19-50066        Document: 00515580929        Page: 3   Date Filed: 09/28/2020




                                    No. 19-50066


          Furthermore, testimony and body-camera recordings from the traffic
   stop demonstrate that Officer Rodriguez observed that Williams had red
   eyes, asserted multiple times she had not been drinking, and was
   argumentative and “squirrely” during the pat-down search. Officer
   Rodriguez could reasonably have suspected that Williams’s failure to
   maintain her lane of travel was related to drug or alcohol use, which justified
   extending the length of the detention. See Rodriguez v. United States, 575 U.S.
348, 354–55, 358 (2015) (requiring reasonable suspicion to detain a person
   longer than reasonably necessary to complete the mission of the traffic stop).
          Because the traffic stop and arrest did not violate Williams’s Fourth
   Amendment rights, the district court did not err by denying her pretrial
   motions.
          Williams preserved her sufficiency-of-the-evidence argument about
   her distribution conviction, thereby preserving a de novo standard of review.
   See United States v. Frye, 489 F.3d 201, 207 (5th Cir. 2007); United States v.
   Resio-Trejo, 45 F.3d 907, 910 n.6 (5th Cir. 1995). Therefore, in considering
   the evidence supporting that conviction, we must determine whether “any
   rational trier of fact could have found the essential elements of the crime
   beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979).
   All evidence and reasonable inferences therefrom must be construed in the
   prosecution’s favor. United States v. Rodriguez, 553 F.3d 380, 389 (5th Cir.
   2008). A jury is free to choose among any reasonable construction of the
   evidence, see United States v. Meza, 701 F.3d 411, 422–23 (5th Cir. 2012), and
   we will not second-guess the jury’s reasonable determinations of evidentiary
   weight and witness credibility, United States v. Mendoza, 522 F.3d 482, 489
   (5th Cir. 2008).
          To prove that Williams distributed cocaine, the government had to
   prove that she “(1) knowingly (2) distributed (3) the controlled substance.”




                                          3
Case: 19-50066        Document: 00515580929        Page: 4   Date Filed: 09/28/2020




                                    No. 19-50066


   United States v. Sotelo, 97 F.3d 782, 789 (5th Cir. 1996). The video of the
   controlled buy, plus testimony from the cooperating witness who filmed it,
   Detective Sedillo, and a forensic scientist, gave the jury sufficient evidence
   to find beyond a reasonable doubt that Williams knowingly distributed
   cocaine. See id.
          The record does not demonstrate that Williams is entitled to relief on
   appeal. Consequently, the judgment of the district court is AFFIRMED.




                                         4